Citation Nr: 0729450	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-34 195	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether the decision to sever service connection for diabetes 
mellitus was based upon clear and unmistakable evidence.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which implemented an 
earlier proposal to sever service connection for diabetes 
mellitus.  The case was remanded for additional development 
in July 2004.


FINDING OF FACT

The record supports the finding that the grant of service 
connection for diabetes mellitus was clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection for 
diabetes mellitus are met, severance of service connection 
was proper.  38 C.F.R. §§ 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual background

In this case, the RO granted the veteran service connection 
for diabetes associated with herbicide exposure in a 
March 2002 rating decision.  The veteran's service records 
show he served in the Republic of Vietnam from December 1970 
to November 1971 and that he received awards and medals 
including the combat Infantryman Badge.  Service medical 
records are negative for complaint, diagnosis, or treatment 
for diabetes mellitus.  In his original claim, the veteran 
reported that his diabetes mellitus first began in July 1976, 
over four years after service.  Records indicated he was 
separated from service a few days before his 22nd birthday.

Private medical records include an August 2001 letter from 
Dr. L.M. which stated that the veteran had been treated for 
insulin dependent diabetes mellitus since age 27 and had been 
on an insulin pump since May 1996.  VA examination in 
October 2001 included a diagnosis of diabetes mellitus with 
retinopathy and neuropathy.  A subsequent VA treatment note 
dated January 2002 specified a diagnosis of insulin dependent 
diabetes mellitus.  Treatment notes from Dr. M.W. dated 
July 2000, October 2000, January 2001, April 2001, and 
July 2001 indicate diagnoses of diabetes mellitus type I.

In his March 2002 decision the RO stated, in essence, that 
even though the veteran's service records contained no 
evidence of diabetes, service connection for type II diabetes 
mellitus would be granted on the basis of presumption due to 
herbicide exposure during service Vietnam.  An evaluation of 
20 percent was granted.

The veteran appealed the amount of the award and submitted 
additional evidence.  Additional records from Dr. M.W. dated 
February 2002 and May 2002 assessed the veteran with diabetes 
mellitus type I.  Upon review by a Decision Review Officer 
(DRO), it was noted that the veteran appeared to have type I 
and not type II diabetes mellitus.  A January 2003 VA 
examination provided a diagnosis of insulin dependent type I 
diabetes mellitus.  The examiner essentially reported that 
the bases for his diagnosis were that veteran was nonobese, 
diagnosed at a relatively early age, and that the C-Peptide 
level was less than 0.5 reflecting a lack of endogenous 
insulin production.  

In March 2003, the RO recommended that service connection for 
diabetes mellitus and its complications be severed because 
the March 2002 rating decision was in error.  It was noted 
that the law providing for the granting of service connection 
on a presumptive basis for diabetes mellitus only applies to 
veterans who served in Vietnam and were presumably exposed to 
Agent Orange who later received a diagnosis of diabetes 
mellitus type II, not type I.  The RO identified this as 
clear and unmistakable error in the previous grant of service 
connection for diabetes mellitus type I and its 
complications.

In June 2003, the RO sent the veteran a letter proposing 
severance of service connection for diabetes mellitus and its 
complications.  The letter included a copy of the RO decision 
which outlined the reasons and bases for the decision.  The 
letter also informed the veteran of his rights to submit 
evidence in his favor and request a hearing.  Also included 
were the deadlines for the veteran to exercise his rights.  
In response, the veteran submitted a June 2003 letter from 
Dr. L.M. stating that he had been treated with an insulin 
pump since May 1996 for insulin dependent diabetes mellitus.  
The veteran requested a hearing and later withdrew his 
request via an August 2003 letter.  The RO severed service 
connection for diabetes type I and its complications in an 
August 2003 decision with an effective date of November 2003.

After reviewing the veteran's appeal, the Board remanded the 
case for further development.  In response to the remand, the 
veteran was seen by a VA examiner in March 2005.  The 
examiner reviewed the claims file and recorded a diagnosis of 
diabetes mellitus type I.  The veteran also submitted 
additional medical records from Dr. M.W.  These records, 
dated from April 1996 through May 2004 indicate diagnoses of 
diabetes mellitus type I.  The RO issued a Statement of the 
Case in October 2005.  Thereafter, the appeal was certified 
and presented to the Board for appellate review.

Law and Regulations-Severance/CUE

In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d).  VA has the burden of proof to establish that the 
original grant was clearly and unmistakably erroneous.  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The 
severance decision should consider whether service connection 
is appropriate based on the evidence currently available, not 
merely on the evidence that was available at the time of the 
initial determination.  Id. at 488.

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus, may also be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Analysis

Based upon the evidence of record, the Board finds the record 
supports the finding that the grant of service connection for 
diabetes mellitus was clearly and unmistakably erroneous.  
The record contains no basis upon which direct service 
connection for type I diabetes mellitus can be established.  
Although the veteran is a combat veteran for VA compensation 
purposes, he has reported no symptoms or treatment for 
diabetes mellitus during active service.  In his original 
claim, he stated that he was originally treated for diabetes 
mellitus in 1976 by Dr. M.W.  The RO requested all of his 
medical records from Dr. M.W., but received records only 
dated to 1996.  The statements of his private physicians, 
however, indicate a date of onset of diabetes in 1976 but not 
before.  As the veteran left active duty in 1972 that is 
beyond the one-year presumptive period for diabetes mellitus 
as a chronic disease under the provisions of 38 C.F.R. 
§ 3.309(a).  Also, none of the evidence provides a nexus 
between the veteran's currently diagnosed diabetes mellitus 
type I and any event or symptoms that manifested themselves 
during his active duty service.  

In addition, service connection for diabetes mellitus type I 
cannot be established on a presumptive basis as diabetes 
mellitus type I is not on the statutory list of diseases for 
which service connection can be presumed due to exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  The published 
notification of the final rule including diabetes mellitus as 
a presumptive disease based on herbicide exposure in the 
Republic of Vietnam noted that the intent of the proposed 
regulation was to add only type II diabetes to the list based 
upon the findings of the National Academy of Sciences (NAS).  
It was noted that type I diabetes was a clinically distinct 
disease from type II diabetes and that type I was generally 
considered to be a disease of insulin deficiency due to an 
immune disorder, while type II was considered to be primarily 
a disease of insulin resistance.  See 66 Fed. Reg. 23,166 
(May 8, 2001).

In its report, "Veterans and Agent Orange: Update 1998" 
(Update 1998), NAS concluded that there was "inadequate or 
insufficient evidence" to determine whether an association 
existed between exposure to herbicides and immune disorders.  
It was further noted that the Secretary had determined "that 
the credible evidence against an association between immune 
system disorders and herbicide exposure outweighs the 
credible evidence for such an association, and [ ] determined 
that a positive association does not exist." (quoting 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 64 Fed. Reg. 59232, 59241 (Nov. 2, 1999)).  Id.

A review of the record also shows the RO followed all 
necessary procedural steps to effectuate the severance.  See 
38 C.F.R. § 3.105(e).  The Board, therefore, finds the 
decision to severe service connection for diabetes mellitus 
type I as clearly and unmistakably erroneous was proper. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the grant 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

ORDER

As severance of service connection for diabetes mellitus was 
proper, the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


